Citation Nr: 9920980
Decision Date: 07/28/99	Archive Date: 09/09/99

DOCKET NO. 97-26 819               DATE JUL 28, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION

Appellant represented by: Mississippi Veterans Affairs Board

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1941 to December 1945.

This appeal arises before the Board of Veterans' Appeals (Board) of
the Department of Veterans Affairs (VA) from a rating decision of
July 1997 from the Jackson, Mississippi, Regional Office (RO). The
sole issue on appeal concerns entitlement to service connection for
the cause of the veteran's death. The Board previously remanded
this appeal in September 1998.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
appellant's claim has been developed.

2. The official death certificate shows that the veteran died in
May 1997 as a result of cardio-respiratory arrest due to kidney
failure.

3. At the time of the veteran's death service connection was in
effect for amputation, middle third, right radius and ulna,
evaluated as 70 percent disabling; residuals, gunshot wound, right
thigh, evaluated as 10 percent disabling; scars, left thigh, left
back, left chest, and left shoulder, evaluated as 10 percent
disabling; venous stasis, evaluated as 10 percent disabling; and
atrophy of the right testicle which was assigned a noncompensable
evaluation. The veteran was in receipt of special monthly
compensation benefits on account of the anatomical loss of the
right hand loss of use of a creative organ. He had been in receipt
of a total disability rating for compensation purposes based on
individual unemployability since August 1994.

2 - 


4. Hypertension and renal disease are not of service origin.

5. Hypertension and renal disease are not causally related to the
service connected disabilities.

6. A disability of service origin was not involved in the veteran's
death and did not result in such debilitation and general
impairment of health as to render the veteran materially less
capable of resisting the cause of death.

CONCLUSIONS OF LAW

1. Cardiovascular-renal disease was not incurred in or aggravated
by active -service and may not be presumed to have been incurred in
service. 38 U.S.C.A.  1101, 1110, 1112, 1113, 1131, 11137, 5107
(West 1991); 38 C.F.R. 3.307, 3.309 (1998).

2. Cardiovascular-renal disease was not proximately due to or the
result of a service connected disease or injury. 38 U.S.C.A. 5107;
38 C.F.R. 3.310 (1998).

3. A service-connected disability did not cause or contribute
substantially or materially to cause the veteran's death. 38
U.S.C.A. 1310 (West 1991); 38 C.F.R. 3.312 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well
grounded within the meaning of 38 U.S.C.A. 5107(a) (West 1991);
that is, she has presented a claim that is plausible. She has not
alleged that any records of probative value that may

3 -

be obtained, and which have not been sought by VA or already
associated with the veteran's claims folder, are available. The
Board accordingly finds that all relevant facts have been properly
developed, and that the duty to assist her, as mandated by 38
U.S.C.A. 5107(a) (West 1991), has been satisfied.

The appellant contends, in essence, that the veteran's service-
connected disabilities contributed to his cause of death. She
therefore alleges that she is entitled to Dependency and
Indemnification Compensation benefits.

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in line of duty, or
for aggravation of a preexisting injury or disease in line of duty.
38 U.S.C.A. 1110, 1131 (West 1991).

Service connection may also be granted for certain chronic
diseases, such as cardiovascular-renal disease, if manifested to a
degree of 10 percent disabling within one year following service.
38 U.S.C.A.  1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 3.307,
3.309 (1998).

Service connection may also be granted for a disability, which is
proximately due to, or the result of a service connected disease or
injury. 38 C.F.R. 3.310 (1998). Regulations also provide that
service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1998).

To establish service connection for the cause of the veteran's
death, the evidence must show that disability incurred in or
aggravated by service either caused or contributed substantially or
materially to cause death. For the service-connected disability to
be the cause of death, it must singly or with some other condition
be the immediate or underlying cause of death, or be etiologically
related thereto. For a service-connected disability to constitute
a contributory cause, it is not sufficient to

4 - 

show that it casually shared in producing death, but rather, it
must be shown that there was a causal relationship. 38 U.S.C.A.
1310; 38 C.F.R. 3.312.

Generally, minor service-connected disabilities, particularly those
of a static nature or not materially affecting a vital organ, would
not be held to have contributed to death primarily due to unrelated
disability. In the same category there would be included service-
connected disease or injuries of any evaluation (even though
evaluated as 100 percent disabling) but of a quiescent or static
nature involving muscular or skeletal functions and not materially
affecting other vital body functions. Service-connected diseases or
injuries involving active processes affecting vital organs should
receive careful consideration as a contributory cause of death, the
primary cause being unrelated, from the viewpoint of whether there
were resulting debilitating effects and general impairment of
health to an extent that would render the person materially less
capable of resisting the effects of other disease or injury
primarily causing death. Where the service-connected condition
affects vital organs as distinguished from muscular or skeletal
functions and is evaluated as 100 percent disabling, debilitation
may be assumed. 38 C.F.R. 3.312.

There are primary causes of death which by their very nature are so
overwhelming that eventual death can be anticipated irrespective of
coexisting conditions, but, even in such cases, there is for
consideration whether there may be a reasonable basis for holding
that a service-connected condition was of such severity as to have
a material influence in accelerating death. In this situation,
however, it would not generally be reasonable to hold that a
service- connected condition accelerated death unless such
condition affected a vital organ and was of itself of a progressive
or debilitating nature. 38 C.F.R. 3.312.

The official death certificate shows that the veteran died in May
1997 with the immediate cause of death reported as cardio-
respiratory arrest due to kidney failure.

5 -

An autopsy was not performed. At the time of the veteran's death,
service connection was in effect for amputation, middle third,
right radius and ulna, evaluated as 70 percent disabling;
residuals, gunshot wound, right thigh, evaluated as 10 percent
disabling; scars, left thigh, left back, left chest, and left
shoulder, evaluated as 10 percent disabling; venous stasis,
evaluated as 10 percent disabling; and atrophy of the right
testicle which was assigned a noncompensable evaluation.
Entitlement to a total rating for compensation purposes due to
individual unemployability was granted in an August 1994 rating
decision effective from May 1994.

The service administrative records reflect that the veteran was
awarded a Purple Heart and a Bronze Star for engaging the enemy at
Okinawa in May 1945. The service medical records, a portion of
which was received in January 1999, reflect that at the time of the
entrance examination the veteran's blood pressure was 140/96. The
records show that the veteran was hospitalized in May 1945 after
sustaining multiple shell fragment wounds to the thighs, scrotum,
back, chest, and right forearm. The wounds resulted in an
incomplete amputation of the forearm in the middle third. While
hospitalized, the veteran underwent an amputation of the right
forearm, middle third and several revisions. Numerous blood
pressure readings were records which were within the range of
normal. He underwent surgery on two occasions in June 1945. His
blood pressures included readings of 134/92 and 138/90. After
returning from surgery in October 1945, blood pressure readings
included 122/90, 125/94, and 122/90.

VA examinations in September 1946 and December 1960 reflect no
complaint or finding relative to hypertension or a kidney disorder.

A private hospital summary, dated in June 1985, contains diagnoses
of moderately severe hypertension, possibly renovascular, in origin
from wounds in World War II, marked venous sufficiency of the lower
extremities with chronic severe lower

- 6 - 

extremity edema secondary to injuries in WWII, and chronic stable
renal insufficiency, probably secondary to longstanding
hypertension. At that time the veteran reported that he sustained
a number of war wounds from WW II. It was reported had extensive
flank and abdominal injuries. The clinical history further
indicated that he had severe hypertension since the injuries and
there was a question of some damage to the kidneys or renal artery.
He had required anti-hypertensive therapy for the last 30 years.
The summary shows that the treating physician was B. F. McCraw,
M.D.

VA examinations were conducted in September 1985. At that time it
was reported that there was a history of a shrapnel injury to the
left flank on Okinawa. The veteran sustained multiple fractures and
an injury to the left kidney. The diagnoses included hypertension,
poorly controlled; renal insufficiency, possibly secondary to renal
insufficiency; and venous insufficiency of both lower legs, worse
on the right, probably secondary to shrapnel injuries.

Of record are private medical records from the veteran's treating
physicians, T. Boyd, M.D. and B. F. McCraw, M. D., covering
treatment in 1985 and 1986. In November 1985, Dr. McCraw indicated
that the veteran had essential or vascular renal hypertension,
chronic renal insufficiency, osteoarthritis, esophagitis and
several musculoskeletal deformities from injuries he sustained
during WWII. He also had urinary tract infections probably
secondary to injuries received in WWII, although the details of
this are not exactly known.

In an April 1986 statement, Dr. Boyd indicated that following a
review of the veteran's medical history, much of his hypertensive
problem may very well be related to the injury to his left kidney.
Dr. Boyd went on to state that this would certainly be consistent
with the fact that Capoten had been successful in helping control
his blood pressure much better than other medications. In summary,
Dr. Boyd indicated that much of the veteran's physical problems
stemmed from trauma

- 7 - 

sustained during military service. It is also pointed out that a
treatment record dated in April 1986, and shown to be associated
with treatment received by the veteran from Dr. Boyd, includes an
opinion indicating that the veteran's hypertension was secondary to
his chronic renal failure.

VA examinations were conducted in May 1986. A genitourinary
evaluation contains a history that the veteran sustained an injury
to the left kidney from shrapnel during WWII. He had recurrent
urinary tract infections since then. The impressions included
injury to the left kidney causing pyelonephritis. An intravenous
pyelogram (IVP) was scheduled. The veteran was referred to a VA
urologist. The urologist indicated that the IVP and the medical
notes pertaining to the veteran's injury in 1945 were reviewed. The
urologist indicated that there was no record of an injury to the
kidney. The impression was bilateral chronic renal disease due to
hypertension or chronic nephritis. The general examination contains
a diagnosis of hypertension, probably essential, and mild renal
insufficiency secondary to hypertension.

Subsequently the veteran continued to receive private medical
treatment from 1986 to 1997. A private medical opinion received by
VA in January 1994 from Dr. McCraw is to the effect that the
veteran sustained extensive wounds during WWII resulting in the
amputation of the right arm. He also had a rather severe left flank
injury with numerous shrapnel wounds to the lower extremities. He
had numerous complications as a result of these injuries. He had
rather severe hypertension dating back to the time of his military
service and historically over the years until the early 1980's his
blood pressure was never adequately controlled. Dr. McCraw
indicated that the veteran had had renovascular hypertension, which
was never well controlled until he was started on Capoten in 1985.
Dr. McCraw also noted that the veteran developed chronic renal
failure secondary to the hypertension as well as having incurred an
acute cerebrovascular accident that was also secondary to the

8 -

hypertension. Dr. McGraw indicated that he thought all these could
be directly related to inservice injuries.

The veteran was hospitalized at a private facility in April 1997
for renal failure with pulmonary edema. He was discharged with
diagnoses to include pulmonary edema with renal failure,
cardiomyopathy, documented stroke, and atrial fibrillation.

The veteran's death certificate indicates that he died on May 8,
1997. The immediate cause of death listed was cardio-respiratory
arrest due to, or as a consequence of, kidney failure.

An August 1998 letter from Dr. McCraw who indicated he had treated
the veteran from 1985 until his death. Dr. McCraw reported that the
veteran had received rather severe injuries in World War 11 that
resulted in the amputation of his right arm. The veteran received
a rather severe injury to his left flank, and that in the doctor's
opinion that this injury resulted in severe renovascular
hypertension that was poorly controlled until the 1980's. The
veteran subsequently developed chronic renal insufficiency that
progressed and was the ultimate cause of his death. Dr. McCraw
further reported that the veteran also suffered a stroke in 1991
that severely incapacitated him for the last several years of his
life. Dr. McCraw stated that there is absolutely no question in his
mind that the injury to the kidney in World War II resulted in this
severe hypertension that could not be adequately treated until the
advent of ACE inhibitors.

In an October 1998 statement, Dr. McCraw stated that he provided
treatment for the veteran from 1985 until his death in 1997. Dr.
McCraw stated that it had long been his opinion that the veteran
had suffered from renovascular hypertension. The doctor stated that
the veteran had a documented injury to his left kidney. He further
states that historically the veteran's blood pressure had never
been well controlled until he was started on the medicine Capoten
in the early 1980's. Dr. McCraw

9 - 

reported that a 1987 renal ultrasound indicated that the left
kidney was smaller than the right and that in the doctor's opinion
that this was consistent with renovascular hypertension arising out
of a vascular injury to the left kidney in World War 11. The letter
further stated that Dr. McCraw realized "that there will never be
a way to conclusively prove without a doubt one way or another if
[the veteran], in fact, developed renovascular hypertension due to
his injuries." The doctor further stated that there is no doubt
that the veteran's hypertension ultimately resulted in his demise,
progressing to full-fledged renal failure and with complicating
cerebrovascular accidents along the way. Dr. McCraw concluded that
in his opinion that there was no doubt that the veteran's wounds
from World War II resulted in his premature death.

Of record is a December 1998 statement from J.S. Haney, M.D. which
is to the effect that Dr. Haney treated the veteran from November
1977 to May 1985 for hypertension. Dr. Haney stated that it was
suspected that some of the veteran's inservice wounds were to the
kidneys and that probable renal vascular damage was the cause of
his hypertension.

Pursuant to a Board September 1998 Remand, specific medical
opinions were obtained from a VA medical specialist. The Board
requested opinions, and supporting rationale, as to the following:

a) Whether it is as least as likely as not that the veteran's
hypertension caused or aggravated the renal insufficiency?

b) If yes, whether it is as least as likely as not that the
hypertension was initially manifested during active duty or within
a year after service, or if present prior to

- 10-

service was aggravated by active duty? if no, whether it is as
least as likely as not that the hypertension was caused or
aggravated by the service-connected disabilities?

c) Whether it is as least as likely as not that the cause of the
veteran's death is related to military service?

d) If no, whether it is as least as likely as not that the service-
connected disabilities caused or aggravated the cause of death?

e) If no, whether it is as least as likely as not that the service-
connected disabilities contributed substantially or materially to
cause the veteran's death or resulted in such debilitation and
general impairment of health to an extent as to render the veteran
materially less capable of resisting the effects of the cause of
death?

The requested medical opinions were obtained in January 1999. The
report indicates that it is a response to a request for a medical
opinion as to whether or not the veteran's death was directly or
indirectly related to his service-connected disabilities. The VA
physician indicated that a review of the service records was made
prior to the opinions rendered. The physician noted that the death
certificate showed the cause of death to be cardiorespiratory
arrest due to kidney failure. It was also noted that the kidney
failure was a result of longstanding chronic

hypertension. The review did note that Dr. Boyd had expressed an
opinion that the hypertension was a result of renal vascular
problems secondary to service- connected shrapnel wounds to the
left kidney.

The examiner indicated that after a careful review of the records
from the time of service it was noted that in an examination of May
28, 1945, shortly after the veteran's injury, there was no evidence
of penetration of the abdominal cavity from the left flank
injuries. Also a review of the chart produced a response from
another physician (VA) in May 1986 that stated that he cold find no
evidence of renal injury secondary to service-connected shrapnel
wounds.

The VA examiner stated that Dr. Boyd's assumptions would lead to
the possible correlation of the veteran's longstanding hypertension
being a result of a service- connected renal injury therefore
leading to chronic renal failure and subsequently to his eventual
demise could be easily made. The probability, however, was that the
private physician was not aware that the shrapnel wounds sustained
at the time of injury did not produce injury to the kidney (as had
been assumed). The report indicates that the private physician's
assumptions were therefore invalid.

The examiner stated that to the question A whether it is as least
as likely as not that the hypertension caused or aggravated the
renal insufficiency, the answer would be yes.

As to the question of whether it is as likely as not that the
hypertension was initially manifested during active duty or within
one year after service, the answer was in the negative. The report
indicates that a review of the service records did not show that
during the course of his active duty that there was evidence of
hypertension. Nor was there evidence available which demonstrated
hypertension within one year of separation from service.

- 12 - 

As whether it was at least as likely as not that hypertension was
caused or aggravated by the service-connected disabilities, the
specialist indicated that he did not feel that there was a cause
and effect relationship between the veteran's injuries and his
hypertension. In regard to aggravation, he did not think it was as
likely as not that the service-connected injuries would have caused
significant aggravation to cause persistent elevation of the
veteran's blood pressure.

As to the question of whether it was as likely as not that the
cause of the veteran's death was related to military service, the
VA examiner responded no. The examiner indicated that it "is not as
likely as not that the cause of the veteran's death is related to
his military service."

As to question of whether it is as likely as not that the service-
connected disabilities caused or aggravated the cause of death, the
specialist indicated that it was his opinion that they did not
cause or aggravate the cause of death. Lastly, as to the question
of whether it is as likely as not that the service-connected
disabilities contributed materially or substantially to the cause
of death or resulted in such debilitation and general impairment of
health to an extent as to render the veteran materially less
capable of resisting the effects of the cause of death, the
physician indicated that no would be the more appropriate response.

The report concluded that in the specialist's opinion that the
veteran's death secondary to cardiopulmonary arrest secondary to
chronic renal failure secondary to chronic hypertension was the
correct scenario. However, in light of the fact that medical
evidence demonstrated that the service-connected injuries did not
cause damage to the kidneys that there is no direct correlation
between the veteran's death and his service-connected disorders.
The physician further indicated that although the service-connected
disorders did create a disability that he did not feel that the
autonomic response would have been consistent enough to have
produced a chronically elevated blood pressure to the point of
causing chronic renal failure

13 -

without this having been addressed early on in the veteran's post
war medical care from a psychiatric standpoint. The report
concludes that the specialist did not find in the course of the
review that the veteran had a difficult time in adjusting
psychologically to his disabilities sustained from his war time
injuries.

To summarize, the appellant is competent to describe symptoms
associated with the veteran's disabilities. However, a diagnosis
and an analysis of the etiology regarding such complaints require
competent medical evidence and cannot be evidenced by the veteran's
lay testimony. See Espiritu v. Derwinski, 2 Vet.App. 492, 494
(1992); See also Gregory v. Brown, 8 Vet.App. 563 (1996).

The evidence of record demonstrates that the veteran died due to
cardiorespiratory arrest secondary to renal failure. The appellant
has submitted statements from three of the veteran's treating
physicians which are to the effect that the inservice injury to the
kidney caused that hypertension and renal failure which resulted in
the veteran's death. These opinions were based in part on the
assumption that the inservice shrapnel wounds resulted in kidney
damage. However, there is no indication that these physicians
actually reviewed the veteran's service medical records or other
records in the claims folder other than there own treatment
records.

However, a VA physician in May 1986 in conjunction with a VA
examination and the VA examiner in January 1999 both reviewed the
service medical records. The January 1999 review encompassed all
records in the veteran's claims folder. As such the Board places
more probative value on the opinions from the VA physicians. In
this regard, both VA physicians rendered opinions that the
inservice shell fragment wounds did not result in any injury to the
left kidney. As such the basis of the private medical opinions,
that is an injury to the left kidney during service, is not
supported by the service medical records and is, thus, incorrect.
Therefore, the conclusions are also not supported by the evidence.

- 14 -

Additionally, the VA specialist in January 1999 found no
relationship between the cause of death and the veteran's military
service. The specialist also opined that the service connected
disabilities were not involved in the veteran's death and did not
result in such debilitation and general impairment in health as to
render the veteran materially less capable of resisting the effects
of the cause of death. The Board concurs with the January 1999
opinion. Accordingly, the Board finds that the preponderance of the
evidence is against the appellant's claim for entitlement to
service connection for the cause of the veteran's death.

ORDER 

The claim for service connection for the cause of the veteran's
death is denied.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

- 15 -

